[Cite as State v. Robinson, 2022-Ohio-82.]

                                   COURT OF APPEALS OF OHIO

                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                            No. 110358
                         v.                      :

JERMAINE D. ROBINSON,                            :

                 Defendant-Appellant.            :


                                    JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: January 13, 2022


              Criminal Appeal from the Cuyahoga County Court of Common Pleas
                                  Case No. CR-17-613746-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting Attorney,
                 Anthony T. Miranda and Gregory Ochocki, Assistant
                 Prosecuting Attorneys, for appellee.

                 Michael T. Conway, for appellant.


MICHELLE J. SHEEHAN, J.:

                 Defendant-appellant Jermaine Robinson, a noncitizen and a native of

Jamaica, pleaded guilty to several offenses under a plea bargain agreement and was

sentenced to a six-month term of community-control sanctions. After he served the
six-month term of community-control sanctions, he was deported to Jamaica. Two

and one-half years after he was sentenced, he filed a motion to vacate his guilty plea.

He alleged his trial counsel provided misleading advice about the immigration

consequences of his guilty plea and supported his allegation with his own affidavit.

The trial court denied the motion. Robinson filed a motion for factual findings and

conclusions of law, which the trial court denied. Robinson appealed pro se from the

trial court’s denial of that motion but failed to timely appeal the denial of his motion

to vacate his guilty plea. Even if the appeal of the motion to vacate his guilty plea

were timely, Robinson failed to demonstrate that there is a reasonable probability

that but for counsel’s allegedly deficient advice, he would have insisted on going to

trial. Accordingly, we affirm the trial court’s judgment.

Facts and Procedural Background

             On April 5, 2017, Robinson, age 20 at the time, was indicted for

felonious assault, a second-degree felony (Count 1); carrying a concealed weapon, a

fourth-degree felony (Count 2); improperly handling a firearm in a motor vehicle, a

fourth-degree felony (Count 3); drug trafficking, a fourth-degree felony (Count 4);

drug possession, a fourth-degree felony (Count 5); and possessing criminal tools, a

fifth-degree felony (Count 6). The offenses appear to be related to a drug transaction

that turned violent.

               On February 7, 2018, under a plea agreement, Robinson pleaded

guilty to carrying a concealed weapon (Count 2) and drug possession (Count 5). He

also pleaded guilty to a reduced charge of aggravated menacing, a first-degree
misdemeanor, in Count 1. The remaining counts were nolled. At the plea hearing,

the trial court explained to Robinson the maximum prison term for each of his

offenses and the constitutional rights he would give up by pleading guilty. Because

he was not a citizen, the court advised him his plea may result in deportation. The

transcript reflects the following:

      THE COURT: You are hereby advised that a conviction of which
      you’re pleading to may have the consequences of deportation,
      exclusion from admission into the United States, or denial of
      naturalization pursuant to the laws of the United States. Do you
      understand that?1



      1R.C. 2943.031 (“Advice as to possible deportation, exclusion or denial of
      naturalization upon guilty or no contest plea”) states the following:

   (A) Except as provided in division (B) of this section, prior to accepting a plea
       of guilty or a plea of no contest to an indictment, information, or complaint
       charging a felony or a misdemeanor other than a minor misdemeanor if the
       defendant previously has not been convicted of or pleaded guilty to a minor
       misdemeanor, the court shall address the defendant personally, provide the
       following advisement to the defendant that shall be entered in the record of
       the court, and determine that the defendant understands the advisement:

      “If you are not a citizen of the United States you are hereby advised that
      conviction of the offense to which you are pleading guilty (or no contest,
      when applicable) may have the consequences of deportation, exclusion
      from admission to the United States, or denial of naturalization pursuant to
      the laws of the United States.”

(Emphasis added.)

In this connection, 8 U.S.C. 1227(a)(2)(B)(i) provides that

      [a]ny alien who at any time after admission has been convicted of a violation
      of (or a conspiracy or attempt to violate) any law or regulation of a State, the
      United States, or a foreign country relating to a controlled substance * * *
      other than a single offense involving possession for one’s own use of 30 grams
      or less of marijuana, is deportable.
       THE DEFENDANT: Yes, sir.

(Tr. 6.)

             In addition, Robinson answered “no” when asked if there were

promises made to him to induce his plea.

             On March 26, 2018, the trial court held a sentencing hearing. The

immigration consequences of Robinson’s guilty plea appeared to be a main concern

for the parties. The prosecutor stated that there was a note in the case file that the

defendant may be facing deportation as a result of this matter, and Robinson’s

counsel stated the following:

       We would ask the court — you were kind enough to [have] given [us]
       an extension to begin to make arrangements if immigration should
       detain him. So at this point, we would ask the court, based on his lack
       of prior record and the offenses he pled guilty to, if you [would]
       consider community control sanctions and, again, I think his biggest
       sanction is going to be with immigration. Thank you.

(Tr. 5.)

             Robinson was then sentenced to six months of community-control

sanctions. He did not appeal from his conviction or sentence. After he completed

the six-month term of community-control sanctions, he was deported to Jamaica on

October 25, 2018.




Robinson was charged with possessing more than 200 grams of marijuana in Count 5 of
the indictment.
             Two and one-half years after his sentencing, on December 31, 2020,

Robinson, pro se, filed a “Motion to Vacate Plea” pursuant to Crim.R. 32.1. He

claimed his guilty plea was a result of his counsel’s misleading advice. He alleged

counsel advised him that the colloquy regarding deportation was an “empty

formality” and “should not be taken literally.” Robinson claimed he would not have

pleaded guilty but for counsel’s misrepresentation but attached only his own

affidavit to support the claim.

             The state opposed Robinson’s Crim.R. 32.1 motion, arguing Robinson

pleaded guilty to avoid a prison term and he failed to demonstrate that he would not

have pleaded guilty but for counsel’s allegedly deficient performance. The state also

argued that the motion, filed more than two years after his sentencing, was

unjustifiably delayed.

               On February 2, 2021, the trial court denied the motion.           On

February 5, 2021, Robinson filed a “Motion for Factual Findings and Conclusions of

Law.” He claimed that the trial court’s judgment without factual and legal findings

is not a final order. On February 17, 2021, the trial court denied that motion. On

March 16, 2021, more than 30 days after the trial court denied his motion to vacate

the guilty plea, Robinson filed an appeal pro se. He stated in the docketing

statement that he was appealing both the judgment entry denying his “Motion for

Factual Findings and Conclusions of Law” and the judgment entry denying his

motion to vacate the guilty plea — although he only attached the former entry to the

notice of appeal.
              Robinson raises the following two assignments of error on appeal:

      The trial court committed a reversible error in denying appellant[’s]
      request for finding of facts and conclusion of law in support of the
      ruling dismissing a motion to set aside an invalid guilty plea.
      Defendant-appellant was deprived of his substantial rights to a fair
      proceeding[] to wit: (1) where appellant relied upon a material false
      and misleading advice of counsel in entering a guilty plea;
      (2) defendant-appellant’s      guilty    plea    is   unknowing      and
      unintelligent[]; (3) counsel advise [sic] to defendant-appellant that
      the trial court plea colloquy to defendant about the deportation is not
      to be taken literally constitutes ineffective assistance of counsel.
First Assignment of Error

             R.C. 2953.21(D) requires the trial court to make findings of fact and

conclusions of law before dismissing a postconviction petition. In contrast, Crim.R.

32.1 does not require a trial court to issue findings of fact and conclusions of law

when deciding a postsentence motion to withdraw a guilty plea. See State ex rel.

Chavis v. Griffin 91 Ohio St.3d 50, 51, 741 N.E.2d 130 (2001); State v. Hobbs, 8th

Dist. Cuyahoga No. 109706, 2021-Ohio-852, ¶ 15. The trial court did not err in

denying Robinson’s motion requesting findings of fact and conclusions of law. The

first assignment is without merit.

Second Assignment of Error

              In the second assignment of error, Robinson challenges the trial

court’s denial of his motion to vacate his plea. We note that the trial court denied

the motion on February 2, 2021. That judgment is final and must be appealed within

30 days pursuant to App.R. 4. Robinson did not file an appeal until March 16, 2021,

past the 30-day appeal time. There is no authority allowing the 30-day appeal time
from a judgment denying a Crim.R. 32.1 motion to be tolled by a motion for factual

findings and conclusion of law, and Robinson failed to request a delayed appeal of

the trial court’s judgment pursuant to App.R. 5(A).

               Even if the appeal had been filed timely, as we explain in the

following, the trial court did not abuse its discretion in denying the motion.

Crim.R. 32.1 Motion

               Crim.R. 32.1 provides that a trial court may grant a defendant’s

postsentence motion to withdraw a guilty plea only to correct a manifest injustice.

“A defendant who seeks to withdraw a plea of guilty after the imposition of sentence

has the burden of establishing the existence of manifest injustice.” State v. Smith,

49 Ohio St.2d 261, 361 N.E.2d 1324 (1977), paragraph one of the syllabus, citing

Crim.R. 32.1. A Crim.R. 32.1 motion “is addressed to the sound discretion of the

trial court, and the good faith, credibility and weight of the movant’s assertions in

support of the motion are matters to be resolved by that court.” Id. at paragraph two

of the syllabus.

Ineffective-Assistance-of-Counsel Claim

               Here, the transcript reflects that the trial court’s advisement

regarding the immigration consequences of his plea tracked the language provided

in R.C. 2943.031. In his motion to vacate the plea, Robinson did not claim that the

trial court’s advisement was deficient, but rather, alleged that his trial counsel

provided misleading information about the immigration consequences of a guilty
plea, specifically, that the trial court’s advisement that he may be subject to

deportation as a result of a guilty plea was a “formality” only.

               Robinson claims he should be permitted to withdraw his guilty plea

because his counsel provided ineffective assistance.         To establish a claim of

ineffective assistance of counsel, the defendant must show that his trial counsel’s

performance was deficient in some aspect of his representation and that deficiency

prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984). In the context of a guilty plea, the defendant must demonstrate

that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and he would have insisted on going to trial. See, e.g., State v. Wright,

8th Dist. Cuyahoga No. 98345, 2013-Ohio-936, ¶ 12.

               The only evidence supporting Robinson’s allegation that his counsel

failed to properly advise him of the deportation consequences of his plea is his own

self-serving affidavit. Generally, a self-serving affidavit alone is insufficient to

demonstrate manifest injustice. See, e.g., State v. Norris, 8th Dist. Cuyahoga No.

107894, 2019-Ohio-3768, ¶ 24. Furthermore, the delay in filing a motion to

withdraw his guilty plea is “a factor adversely affecting the credibility of the movant

and militating against the granting of the motion.” State v. Bridges, 8th Dist.

Cuyahoga No. 106652, 2018-Ohio-4325, ¶ 9. Robinson did not move to withdraw

his guilty plea until more than two years after he was deported, and he provided no

explanations for the delay in his affidavit. As such, we agree with the state that

Robinson did not present sufficient evidence to demonstrate his counsel provided
ineffective assistance of counsel by misleading him regarding the immigration

consequences of his plea.

Prejudice Analysis

               Even if Robinson’s allegation regarding his trial counsel’s deficient

performance were credible, he still must demonstrate that “‘there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty.’” State

v. Xie, 62 Ohio St.3d 521, 524, 584 N.E.2d 715 (1992), quoting Hill v. Lockhart, 474

U.S. 52, 59, 106 S.Ct. 366 (1985).        This demonstration requires more than

Robinson’s “‘post hoc assertions * * * about how he would have pleaded but for his

attorney’s deficiencies.’” (Emphasis sic.) State v. Romero, 156 Ohio St.3d 468,

2019-Ohio-1839, 129 N.E.3d 404, ¶ 28, quoting Lee v. United States, 582 U.S. __,

137 S.Ct. 1958, 1967, 198 L.Ed.2d 476 (2017)

               Rather, the court considers the totality of circumstances when

assessing whether it would be rational for a defendant to go to trial instead of

pleading guilty. Id. at ¶ 29. The court in Romero set forth several nonexhaustive

factors for the assessment of prejudice: the consequences of going to trial; the

importance the defendant placed on avoiding deportation; the defendant’s

connections to the United States; and judicial advisement of immigration

consequence. Id. at ¶ 30-33.

               Robinson did not demonstrate prejudice under the Romero factors.

Regarding his connection to the United States, Robinson, age 20 at the time of his

offenses, stated in his affidavit that he was a permanent resident in the United States
for four years and has three children who are also permanent residents. These ties

are significant but not overwhelming in comparison to cases where the court found

the ties to be a factor in favor of the defendant. See, e.g., State v. Bozso, 162 Ohio

St.3d 68, 2020-Ohio-3779, 164 N.E.3d 344, ¶ 20 (the defendant resided in this

country for over 30 years), and Lee at 1968 (the defendant lived in this country for

nearly three decades and was the only family member to care for his elderly parents

living in the United States). Even if we were to consider the fact that Robinson has

three children residing in the United States to evince a strong connection to the

United States, it is but one factor in an analysis of prejudice. Bozso at ¶ 20.

               Regarding the importance the defendant placed on avoiding

deportation, Robinson fails to identify any evidence from the record substantiating

his claim that he would not have pleaded guilty had he known he would be deported.

His counsel’s statement at the sentencing hearing reflects Robinson was aware that

his immigration consequences would be severe but nonetheless chose to plead guilty

to avoid a prison term; counsel stated, “we would ask the court * * * [to] consider

community control sanctions and, again, I think his biggest sanction is going to be

with immigration.” (Tr. 5.) “When a defendant claims that he would not have

entered a guilty plea but for the ineffective assistance of counsel, the prejudice

inquiry ‘focuses on a defendant’s decision making.’” Bozso at ¶ 29, quoting Lee, 137

S.Ct. at 1966, 198 L.Ed.2d 476. Robinson has presented no contemporaneous

evidence to demonstrate that but for his counsel’s erroneous advice, he would have

made a different decision. Id.
               Regarding the consequences of going to trial, Robinson was indicted

for felonious assault, a felony of the second degree, which alone could subject him

to eight years of prison time. Robinson significantly reduced his exposure to prison

time by pleading guilty to the reduced charges under the plea agreement. Given that

Robinson ultimately avoided any prison sentence, his decision to enter a plea rather

than going to trial was not an irrational decision. Bozso at ¶ 31. Finally, regarding

judicial advisement, the trial court here gave the required advisement pursuant to

R.C. 2943.031 and then ensured that Robinson understood the advisement. There

is nothing in the record to suggest Robinson did not understand the court’s

advisement that entering a guilty plea may result in deportation. These two Romero

factors weigh against a finding of prejudice as well.

               Therefore, even if the issue were properly before us, the totality of

circumstances before the trial court did not establish a reasonable probability that,

but for counsel’s allegedly deficient performance, Robinson would have chosen to

go to trial. Robinson, whose only evidence for the ineffective-assistance-of-counsel

claim in his motion to vacate the guilty plea consisted of a self-serving affidavit, fails

to meet the burden of establishing the existence of manifest injustice. Accordingly,

the trial court did not abuse its discretion in denying his motion. The second

assignment is without merit.

               Judgment affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


___________________________
MICHELLE J. SHEEHAN, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EMANUELLA D. GROVES, J., CONCUR